DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 25-35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Klumb et al (Pub. No.:  US 2001/0020173)
Regarding claim 25, Klumb et al disclose a catheter apparatus comprising:
a catheter shaft having a catheter shaft distal end [see abstract, 0014, 0074]; 
a lumen catheter having a lumen catheter distal end, the lumen catheter having a retracted position and an advanced position [see abstract, 0060],
wherein, in the retracted position, the lumen catheter distal end is approximately flush with the catheter shaft distal end [see abstract];
wherein, in the advanced position, the lumen catheter distal end extends beyond the catheter shaft distal end [see abstract,  0072].


Regarding claim 26, Klumb et al disclose wherein the catheter shaft distal end further comprises an expansible support structure (endoluminal prosthesis) [see 0008] by disclosing the prosthesis is capable of assuming a second, expanded diameter state from a first [see 0008]
wherein, in the retracted position, the lumen catheter distal end is approximately flush with a distal end of the expansible support structure [see 0008-0010]
wherein, in the advanced position, the lumen catheter distal end extends beyond the distal end of the expansible support structure [see 0072] by disclosing hollow tubular members extending distally for proximal stent end holder 50 [see 0072].

Regarding claim 27, Klumb et al disclose wherein the catheter shaft is a hollow body and lumen catheter extends through the hollow body [see 0061, 0072].

Regarding claim 28, Klumb et al disclose wherein the lumen catheter is a plurality of lumen catheters [see 0059, 0074, 0096] by disclosing catheter 4 includes elongate catheter shaft 18 defining three lumens therein [see 0059] and the telescoping shafts could be, for example, solid and/or tubular elongate members positioned side-by-side [see 0096].

Regarding claim 29, Klumb et al disclose wherein the catheter shaft is a solid tube having a lumen for each of the plurality of lumen catheters [see 0059, 0096] by disclosing catheter 4 includes elongate catheter shaft 18 defining three lumens therein [see 0059] and the telescoping shafts could be, for example, solid and/or tubular elongate members positioned side-by-side [see 0096].

Regarding claim 30, Klumb et al disclose wherein each of the plurality of lumen catheters is configured to move between the retracted position and the advanced position individually of the remaining lumen catheters [see 0014,0059, 0074 figs 16A, 16B] by disclosing this permits the telescoping shafts to be longitudinally moved relative to one another [see 0014]

Regarding claim 31, Klumb et al disclose wherein the plurality of lumen catheters move between the retracted position and the advanced position jointly (by disclosing thumb manipulator to move both shafts) [see 0089].

Regarding claim 32, Klumb et al disclose wherein the plurality of lumen catheters are distributed approximately equidistant from each other [see fig 1A, 0059] by disclosing catheter 4 includes elongate catheter shaft 18 defining three lumens therein [see 0059].

Regarding claim 33, Klumb et al disclose an actuator, the actuator configured to control movement of the lumen catheter [see 0026, 0058-0059, 0067, 0089].

Regarding claim 34, Klumb et al disclose a sheath, the sheath configured to retract along the catheter shaft thus allowing the lumen catheter to move from the retracted position to the advanced position [see 0058-0060, 0066 and fig 1B] by disclosing the catheter having an introducer sheath 8 slidably mounted over the catheter [see 0058] and handle 46 of introducer sheath 8 is pulled in a proximal direction to expose graft 40, stent 38, and balloon 36 [see 0060].

Regarding claim 35, Klumb et al disclose wherein the sheath is further configured to advance along the catheter shaft thus allowing the lumen catheter to move from the advanced position to the retracted position [see 0058, 0066] by disclosing the catheter having an introducer sheath 8 slidably mounted over the catheter [see 0058].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793